DETAILED ACTION
This is a non-final, first office action on the merits.  Claims 1-20 are pending. Claims 5-20 are provisionally elected without traverse as detailed below. Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 5-20 (Group II) in the reply filed on 04/21/2021 is acknowledged. 
Claims 1-4 are drawn to a nonelected invention (Group I).
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant is claiming Foreign Priority to Foreign Applications TW107126250 filed on 7/27/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
There are inconsistencies with the claim recitations. For example, some limitations use “1st and 2nd” other time use “first and second” as a secondary antecedent basis. Appropriate correction is required. 
Claims 1 and 15 recite "checking applicability of a mission candidate associated with a 2nd task; if applicable," This limitations is conditional language and do not have patentable weight because it is not clear if “checking applicability of a mission candidate” occurred or not. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 IC).
Further, claims 9, 13, 14, 18, 19, and 20 also recite conditional language.
The dependent claims 6-14 and 16-20 inherit the deficiency of their respective parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 5-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 5 and 15, the claim, when “taken as a whole,” are directed to the abstract idea of communicating a first mission route associated with a first task; receiving, a status message upon completion of the first task, wherein the status message comprises position information; checking applicability of a mission candidate associated with a 2nd task; if applicable, performing, a 1st phase determination for applicable mission candidate based on a first threshold; performing, a 2nd phase determination based on a second threshold different from the first threshold; and generating, a second mission route associated with the second task.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 5 and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within the Certain Methods of Organizing Human Activity in that they recites amount to generating rule-based tasks (including social activities, teaching, and following rules or instructions) 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: an onboard device terminal and server, recited in claims 5 and 15.” Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).
Moreover, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 includes a computer-readable medium in data communication with one or more processors and having instructions stored thereon which, when executed by the one or more processors amounts to generic computing elements performing generic computing functions. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.  Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment (i.e. field of vehicles allocation) – see MPEP 2106.05(h) 
Moreover, Claims 5 and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various FairWarning v. Iatric Systems. Likewise, Claims 5-20 implying generating a second mission route associated with the second task is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 5-20 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 6-14 and 16-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 5 and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 5 and 15 include various elements that are not 
Examiner asserts that an onboard device terminal and server do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
Moreover, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 includes a computer-readable medium in data communication with one or more processors and having instructions stored thereon which, when executed by the one or more processors amounts to generic computing elements performing generic computing functions.
The computing elements with an onboard device terminal and server are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.1 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 5 and 15 amounts to significantly more than the abstract idea. Accordingly, independent claims 5 and 15 are ineligible.
In addition, Fig. 1 and para 0017 of the Applicant’s specifications discloses a processor (i.e., commercially available processors) and a networked computer system according to one or more embodiments of the present invention (i.e., commercially available processors).  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 6-14 and 16-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 5 and 15.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of “…communicating to an onboard terminal of a vehicle a first mission route associated with a first task; receiving a status message from the onboard terminal upon completion of the first task, wherein the status message comprises position information of the onboard terminal and a vehicle status parameter; checking applicability of a mission candidate associated with a 2nd task; if applicable, performing a 1st phase determination for applicable mission candidate based on a first threshold; performing a second phase determination based on a second threshold different from the first threshold; and generating a second mission route associated with the second task….” These show generic/conventional tools for communicating to an onboard terminal of a vehicle a first mission route associated with a first task; receiving a status message from the onboard terminal upon completion of the first task, wherein the status message 2 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Signal per se
Claim 15, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites “[a] computer-readable medium in data communication with one or more processors…” The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable media, while the 
Here, as seen on page 15 paragraphs [0058] of Applicant’s specification “the above-described method and operation flow of logistics management may be implemented by computing hardware devices through execution of stored instructions in a non-transitory computer readable medium.”  As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01.
Examiner recommends amending the claim to clearly include a non-transitory tangible media in order to overcome this rejection. Dependent claims 14-18 are rejected based upon the same rationale. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al. (US Pub. No. 2016/0019497) in view of Shah et al. (U.S. Pub. No. 2011/0130914).
Regarding claim 5, Carvajal discloses a method, comprising:
communicating to an onboard terminal of a vehicle from a mission planning server, a first mission route associated with a first task (see Carvajal, paras [0025]-[0026], wherein monitor and exchange data and information with active devices or on-board computers coupled to a wide variety of peripherals. Self-propelled vehicles or tow/transportation trucks can contain compatible active devices based on the same communication technologies of trailers and containers. (A mission route associated with a first task) being able to identify (e.g., visually or electronically) and to track routes and whereabouts of trailers, containers and tow/transportation vehicles remotely, a 
receiving, by the mission planning server, a status message from the onboard terminal upon completion of the first task, wherein the status message comprises position information of the onboard terminal (see Carvajal, para [0095], wherein different communications systems can be alerted to identify both the trailer and the tow/transportation trucks that are part of the network. The passing trailers control 534 can store the event and transmits it to the service 500 where the location of all network components are updated on a general level. The service 500, stored and updated in real time positions, speeds and movements of all the trailers and trucks at local, municipal, state, national and international level; para [0112], wherein (completion of the first task) the service 502 can be part of the general information control service 516 and establish the routes of truck-trailer sets to get from one relay station to another relay station until the final destination is reached; and para [0112], wherein positioning or georeferenced information can be received by the TCU 104 through the positioning system 622. In various implementations, positioning system 622 may be incorporated into the TCU 104 or may be an external device connected through a wired or wireless link. In some implementations, the positioning system 622 may include a GPS receiver together with a processing unit to take the position signals from the GPS satellites to find out the geographical position);
checking applicability of a mission candidate associated with a 2nd task; if applicable, performing, by the mission planning server, a 1st phase determination for applicable mission candidate based on a first threshold (see Carvajal, para [0178], 
based on a second threshold different from the first threshold (see Carvajal, claim 26, wherein determining whether the destination address is within a threshold distance; and wherein determining the next node includes selecting the destination address as the next node when the destination address is within the threshold distance); and
generating, by the mission planning server a second mission route associated with the second task (see Carvajal, para [0027], wherein generating a last mile route from the immediate relay terminal to the destination address by increase in productivity is achieved in the transportation industry by reducing backhauling or the number of truck's empty miles. To achieve this, two type of segments are defined: trunks and Last Mile Routes -LMR-. LMR routes are the segments between the nearest relay station to the origin or the final destination; and para [0180], wherein upon arrival at the final destination, the TCU, the VCU and the RSCU are updated 1104. Then the stacking or parking area within the warehouse or storage area is assigned 1106. Once the 
Carvajal et al. fails to explicitly disclose performing, by the mission planning server, a 2nd phase determination.
Applicant’s specification discloses the second phase decision based on the dynamic receipt of a mobile asset's operational status may help determining operational feasibility of performing a new task, as well as whether the execution of the subsequently generated mission associated with the unscheduled new task will incur additional operational cost within an economical threshold.
Analogous art Shah et al. discloses performing, by the mission planning server, a 2nd phase determination based on a second threshold different from the first threshold (see Shah, abstract, wherein a fuel efficiency model in order to determine whether the real-time fuel efficiency determination deviates from a baseline fuel efficiency. The real-time fuel efficiency monitoring system and method may be used for feedback for the driver, such as sending real-time messages to the driver to modify operation of the vehicle to increase fuel efficiency; and para [0019], wherein determine how to allocate vehicles in a fleet (e.g., a vehicle fuel efficiency model that models the fuel efficiency based on one of the following variables, driver, route, characteristics of the road, weather, condition of road, time of day, etc. may be used to determine which vehicle should be assigned to which driver, which route, which weather, which road, which time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carvajal et al., regarding the switch network of containers and trailers for transportation, storage, and distribution of physical items, to have included performing, by the mission planning server, a 2nd phase determination based on a second threshold different from the first threshold because it would have improved the precision of tracking and routing of trailers and containers along a network of relay stations spread over roads and highways. Carvajal discloses the use of large carrying capacity tracks for transporting, distributing and storing the physical items and saves the cost of the fuel and the number of trucks. Using the monitoring for equipment efficiency of Shah would improve the overall efficiency operation of vehicles.
Regarding claim 6, Carvajal discloses the method of claim 5, further comprising:
selectively updating the onboard terminal of the vehicle from the mission planning server the second mission route (see Carvajal, para [0178], wherein if the trailer/group still has goods or cargo, then it is checked whether to move to another destination or still parked in the area of warehousing. If the trailer/group, in spite of having goods and property, requires that the trailer/group move to another destination, then the TCU and the UCCE are updated. TRSW service status variable can take any 
Regarding claim 7, Carvajal discloses the method of claim 5,
wherein the first threshold corresponds to a geological status parameter (see Carvajal, claim 26, wherein determining whether the destination address is within a threshold distance; and wherein determining the next node includes selecting the destination address as the next node when the destination address is within the threshold distance).
Regarding claim 9, Carvajal discloses the method of claim 5,
wherein the performing of the first phase determination further comprises determining whether to notify the onboard terminal to direct the vehicle back to a station (see Carvajal, paras [0025]-[0026], wherein monitor and exchange data and information with active devices or on-board computers coupled to a wide variety of peripherals. Self-propelled vehicles or tow/transportation trucks can contain compatible active devices based on the same communication technologies of trailers and containers. Being able to identify (e.g., visually or electronically) and to track routes and whereabouts of trailers, containers and tow/transportation vehicles remotely, a transportation platform gains the possibility of using compatible active devices in service stations, truck stops or elsewhere to detect their passing over the roadway; and para [0064], wherein fleets of delivery trucks that cover LM areas can depart from distribution warehouses with 
Regarding claim 10, Carvajal discloses the method of claim 5,
wherein the 2nd mission route is generated for applicable mission candidate that does not exceed the first threshold subsequent to the performing of the 1st phase determination (see Carvajal, claim 26, wherein determining whether the destination address is within a threshold distance; and wherein determining the next node includes selecting the destination address as the next node when the destination address is within the threshold distance).
Regarding claim 11, Carvajal discloses the method of claim 5,
wherein the status message further comprises a vehicle status parameter (see Carvajal, para [0045], wherein service mode or status (e.g., transportation, warehousing, self-storage, retailing, trailer for rent, trailer under maintenance, etc.), origin-destination, delivery priority, special instructions for loading, unloading and transportation of cargo, trailer status including alarms like flat tires, shocks or oscillations (trailer sway), opening doors, brake system alarms, among other alarms and events; and para [0082], wherein programming parameters for the trailer and the ability to read information related to the trailer, its contents, and its current use).
Regarding claim 12, Carvajal discloses the method of claim 11,
wherein the vehicle status parameter includes at least one of loading capacity status, fuel load status, hardware condition status, and operator condition status (see Carvajal, para [0045], wherein service mode or status (e.g., transportation, warehousing, self-storage, retailing, trailer for rent, trailer under maintenance, etc.), 
Regarding claim 13, Carvajal discloses the method of claim 11,
wherein the second threshold corresponds to the vehicle status parameter, wherein the performing of the 2nd phase determination further comprises determining whether a loading parameter associated with the second task exceeds the vehicle status parameter (see Carvajal, paras [0054]-[0055], wherein trucks and their cargo take continuous paths between source and destination, have fixed truck's cargo capacity from origin to destination, and have monolithic chassis with fixed volume and weight capacity. The transportation network enables on-demand capacity and variable capacity according to the load to be transported. The transportation network enables quantization of a cargo load into discrete units or packages during transportation. The transportation network can recognize trucks that are underutilized by traveling under maximum carrying capacity. In response, the transportation network can use the underutilized trucks according to the number of single or stacked trailers that such trucks can carry or tow).
Regarding claim 14, Carvajal discloses the method of claim 11,
wherein the second threshold further corresponds in part to vehicle operation cost parameter associated with the second mission route and the vehicle status parameter (see Carvajal, para [0066], wherein a chain of trucks traveling circular or symmetrical routes form a point-to-point transport system which can operate 24 hours, 
wherein the performing of the second phase determination, as set forth above with claim 5.
Carvajal et al. fails to explicitly disclose further comprising determining whether the vehicle operation cost parameter exceed a predetermined value status.
Analogous art Shah et al. discloses determining whether the vehicle operation cost parameter exceed a predetermined value status (see Shah, para [0052]-[0053], wherein in the context of a maintenance event (such as either decreased efficiency or a predicted failure), suggested resolution, financial impact, and urgency factor may be received from the assess module 225. The overall cost of the outage and response may be considered, and supervisors or department heads may be involved if a predetermined dollar threshold is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carvajal et al., regarding the switch network of containers and trailers for transportation, storage, and distribution of physical items, to have determining whether the vehicle operation cost parameter exceed a predetermined value status because it would have improved the precision of tracking and routing of trailers and containers along a network of relay .
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carvajal et al. (US Pub. No. 2016/0019497), in view of Shah et al. (U.S. Pub. No. 2011/0130914), and further in view of Donlan et al. (U.S. Pub. No. 2012/0235791).
Regarding claim 8, Carvajal discloses the method of claim 7,
wherein the geological parameter, as set forth above with claim 7 
Carvajal et al. and Shah et al. combined fail to explicitly disclose includes a predetermined range of deviation from the first mission route of a location associated with the applicable mission candidate.
Analogous art Donlan et al. discloses a predetermined range of deviation from the first mission route of a location associated with the applicable mission candidate (see Donlan, para [0174], wherein the present location of the monitoring circuit 400 deviating from a predetermined route (e.g., outside of one of the geo-zone segments 800), the present location remaining at a same location for a time exceeding a threshold, or the present location remaining within a region ( e.g., within one geo-zone segment 800) for a time exceeding a threshold; and para [0013], wherein identifying, in a timely manner, that an asset being moved/transferred has deviated from a planned route by using a combination of geographic and time deviation algorithms. Alerting a remote data center in a timely manner, using a small tracking device that uses a combination of geographic and time deviations, that an asset being moved/transferred 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carvajal et al. in view of Shah et al., regarding the switch network of containers and trailers for transportation, storage, and distribution of physical items, to have included a predetermined range of deviation from the first mission route of a location associated with the applicable mission candidate because it would have improved the precision of tracking and routing of trailers and containers along a network of relay stations spread over roads and highways. Carvajal discloses the use of large carrying capacity tracks for transporting, distributing and storing the physical items and saves the cost of the fuel and the number of trucks. Using the transportation route management of Donlan would improve the overall efficiency operation of vehicles.
Regarding claims 15-20 are rejected based upon the same rationale as the rejection of claims 5-9 and 13-14, respectively, since they are the a computer-readable medium claims corresponding to the method claims. Claim 15 recites a computer-readable medium in data communication with one or more processors and having instructions stored thereon which, when executed by the one or more processors (see Carvajal, para [0186]).
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2006/0242154; US Pub No. 2016/0196527; US Pub 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
6/13/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        2 Carvajal et al. (US Pub. No. 2016/0019497) discloses monitoring and exchanging data and information with active devices or on-board computers coupled to a wide variety of peripherals. Self-propelled vehicles or tow/transportation trucks can contain compatible active devices based on the same communication technologies of trailers and containers. being able to identify (e.g., visually or electronically) and to track routes and whereabouts of trailers, containers and tow/transportation vehicles remotely, a transportation platform gains the possibility of using compatible active devices in service stations, truck stops or elsewhere to detect their passing over the roadway. Determining whether the destination address is within a threshold distance; and wherein determining the next node includes selecting the destination address as the next node when the destination address is within the threshold distance (see claim 26 and paras [0025]-[0026] and [0095]). 
        
        Shah et al. (U.S. Pub. No. 2011/0130914) discloses a fuel efficiency model in order to determine whether the real-time fuel efficiency determination deviates from a baseline fuel efficiency. The real-time fuel efficiency monitoring system and method may be used for feedback for the driver, such as sending real-time messages to the driver to modify operation of the vehicle to increase fuel efficiency. Determine how to allocate vehicles in a fleet (e.g., a vehicle fuel efficiency model that models the fuel efficiency based on one of the following variables, driver, route, characteristics of the road, weather, condition of road, time of day, etc. may be used to determine which vehicle should be assigned to which driver, which route, which weather, which road, which time of day, etc.); and analyze routes and efficiency to determine which routes lead to lower efficiency and why, and to recommend solutions to correct for lower efficiency of certain routes (see abstract and para [0019]).